DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/04/2021 has been entered.

Status of Claims
Claim(s) 1, 15, 23, 25, 27 and 28 is/are currently amended. Claim(s) 8-14 has/have been canceled. Claim(s) 1-7 and 15-28 is/are pending.

Rejections Withdrawn
Objections to the claim and rejection of claims under 35 U.S.C. 112(a) (pre-AIA  35 U.S.C. 112, first paragraph) and/or 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph) has/have been withdrawn in view of the amendments to the claims and/or Applicant's submitted remarks. 

Claim Objections
Claim(s) 1-3, 15, and 28 is/are objected to because of the following informalities. 
e.g., by deleting the "a" preceding "comparing" (i.e., "determining a recommended treatment responsive to comparing at least one of the POP Box score and the determined risk of pressure related skin injury to the associated received predefined recommended treatments"). 
With respect to claims 2 and 3, as noted in the prior Office action, the claims use both "tissue oxygen saturation (StO2)" and "tissue oxygenation" to refer to the same parameter, and should be amended for consistency. While Applicant did amend each independent claim to use one of these terms consistently (tissue oxygen saturation (StO2)), the dependent claims were not similarly amended. Claims 2 and 3 still recite "the tissue oxygenation" (claim 2, line 3; claim 3, eight times throughout the claim), which is inconsistent with the terminology of claim 1 and/or now lacks sufficient antecedent basis in the claim. The examiner notes similarly amending each occurrence of "tissue oxygenation" in claims 2 and 3 to "tissue oxygenation saturation (StO2)" as Applicant did with the independent claims would overcome this objection. 
With respect to claim 28, the claim is indefinite for at least the reasons noted below. To the best of the examiner's understanding of the claim language in view of this indefiniteness, claim 28 appears to be of the same scope as claim 23. Accordingly, claim 28 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 23. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-7 and 15-28 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 15 and claims dependent thereon, the limitations "treatment of pressure related skin injury" (preamble), "receiving a plurality of Pressure, Oxygenation, and Perfusion (POP) Box (POP Box) scores and an associated skin injury risk and a recommended treatment for each" (lines 8-9), and "performing the received determined recommended treatment in the treatment of the patient for the treatment of pressure related skin injury" (lines 42-43) of claim 1 and the comparable limitations of claim 15 and well as the limitation "wherein the POP Box score is determined to be in a fifth treatment range, which is a no treatment range wherein the recommended treatment is to take no action for the treatment of pressure related skin injury" (lines 55-57) are indefinite. As recited in above-noted limitations, the POP Box scores are associated with a skin injury risk. A risk, by definition, is a factor relating to the possibility that something etc. Accordingly, a "skin injury risk" has been interpreted as the probability a skin injury may develop. This interpretation is consistent with Applicant's specification as filed by explicit language used in the specification as filed (e.g., ¶ [0083], "moderate risk of the patient developing pressure ulcers;" "high risk for skin r/t injury;" etc.), the disclosure that use of the present invention can help guide preventative care and/or staffing requirements for such care (e.g., ¶ [0086]), as well as the lack of any disclosure relating the POP Box scores to the presence and/or severity of an actual skin injury (rather than the risk thereof). Accordingly, based on Applicant's disclosure, the POP Box score is associated with the probability that a patient may develop a skin injury comparably to existing prior art assessment scales (Braden, Norton, etc.). However, the preamble and performing treatment limitations recite that an injury is being treated (e.g., "treatment of pressure related skin injury"), rather than treating a patient to prevent such a sore from developing. Accordingly, the relationship between the risk for skin injury assessed using the POP Box score and the recited treatment of an actual injury is unclear. 
The examiner notes this rejection could be overcome with amendments indicating the methods are methods for treating a patient to prevent a pressure related skin injury based on his/her assessed risk of developing such an injury provided by the POP Box score, rather than treating an actual injury based on an assessed risk that said injury may develop, for example, with respect to claim 1, amendments within the scope of: 
"A method of treatment for prevention of pressure related skin injury in a patient by a caregiver of the patient comprising:
[…]
performing the received determined recommended treatment in the treatment of the patient for the prevention of pressure related skin injury." 

"A method of treatment for prevention of pressure related skin injury in a patient by a caregiver of the patient comprising: 
[…] 
wherein the POP Box score is determined to be in a fifth treatment range, which is a no treatment range wherein the recommended treatment is to take no action for the prevention of pressure related skin injury;
communicating over the output interface the determined recommended treatment; 
receiving by the caregiver the determined recommended treatment for the patient;
performing the received determined recommended treatment in the treatment of the patient for the prevention of pressure related skin injury; and
repeating the treatment steps of receiving, comparing, and assigning for each of the skin pressure, tissue oxygen saturation (StO2) and perfusion and the steps of summing, determining the risk, and determined the recommended treatment, until the determined POP Box score is in the no treatment range wherein the method provides for taking no action for the prevention of pressure related skin injury."
With respect to claim 23, within the scope of: "[…] when it is determined that the determined treatment is in the no treatment range, taking no further action for the prevention of pressure related skin injury."
, prevention of pressure related skin injury."
With respect to claim 27, within the scope of: "wherein the POP Box score is determined to be less than 25, taking no action for the prevention of pressure related skin injury."
Regarding claim 28 and claims dependent thereon, the limitation "wherein the determined risk, is in the no treatment range, taking no action…" is unclear as the limitation appears to read that "the determined risk" takes no action, rather than being a condition of when "taking no action" occurs. To the best of the examiner's understanding the limitation is intended to indicate that "when" the determined risk is in the no treatment range, the method comprises taking no action, e.g., within the scope of, "when the determined risk[[,]] is in the no treatment range, taking no action…." As noted in the claim objections above, this is a duplicate of the limitations of claim 23. 

Allowable Subject Matter
Claim(s) 1-7 and 15-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, set forth in this Office action for at least the reasons noted in the previous Office action (mailed 02/04/2021). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791